department of the treasury nwasnineton pe tax_exempt_and_government_entities_division uniform issue list may krekkererrerekreerererrererer - ’ fam ‘ kkkkkkakekkerereeee kreekerererreeeree jra kererer ere rerereekereek krkekrkerkkeree krekekkekkkerkeekeerrereer krekrkrkerekek ira y keke krkirereere kikkekeekrkrerrerererererer trustee a amount b - - kkeerekriekerereeeereerreere krrkeeekkekerererrereererek dear kekekekeekk this is in response to your letter dated and supplemented by letters dated and ferarrereeeeeaeee requesting a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury to support the ruling requested in vou received a distribution from ira y you believed this distribution was a death_benefit from this account after receiving the distribution you deposited it into ira x with trustee a on frrreraeeeeeeres within the 60-day rollover period in or vou withdrew distributions from ira x to purchase property help your disabled brother financially and also to pay personal insurance premiums your ira trustee made you aware of the tax consequences that would follow if an ira distribution was not rolled over within the 60-day limitation period made from ira x however you continued to believe it was a death_benefit account that would not have any_tax liability you request a waiver of the 60-day rollover limitation under sec_408 of the code in order to allow you to redeposit the distribution you received from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred it appears from the facts that you used the funds from your ira distribution to settle personal debts and purchases and you disregarded the advice you received from the professional trustee of your ira regarding the income_tax consequences of failing to redeposit the distribution you received from the ira within days under sec_408 of the internal_revenue_code distributions from an ira are includible in income notwithstanding the fact that the distribution is attributable to the death of a former owner of the ira under the circumstances the failure to waive the day requirement would not be against equity or good conscience no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent if you have any questions please contact at _ d sincerely derzut littlest donzell littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice i t
